UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6753



DUNCAN VICTOR AYEMERE IDOKOGI,

                                           Petitioner - Appellant,

          versus


JOHN ASHCROFT, Attorney General of the United
States; JOHN JOSEPH CURRAN, JR., Maryland
State Attorney General; CHARLES FELTS, Warden;
BENEDICT I. FERRO, Baltimore INS District
Director; CHRISTINE G. DAVIS, New Orleans INS
District   Director;    U.S.   IMMIGRATION   &
NATURALIZATION SERVICE,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-02-
718-L)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Duncan Victor Ayemere Idokogi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Duncan Victor Ayemere Idokogi seeks to appeal the district

court’s orders transferring his 28 U.S.C. § 2254 (2000) petition,

which the district court construed as a 28 U.S.C. § 2241 (2000)

petition, to the United States District Court for the Western

District of Louisiana, and denying reconsideration. We dismiss the

appeal   for   lack   of   jurisdiction   because   the   order    is   not

appealable.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).             The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order. See Technosteel, L.L.C. v. Beers

Constr. Co., 271 F.3d 151, 153-54 & n.2 (4th Cir. 2001).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                    2